Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] Our results thus far in 2011 are solid with growth in earnings, growth in the balance sheet, and a stronger capital position. Net income for the first half of 2011 was $5,423,000 as compared to $4,330,000 for the first half of 2010. Diluted earnings per share also increased to $.61 for the first six months of 2011 as compared to $.52 per share for the same period last year. The Board of Directors declared a dividend of $.19 per share for the first half of 2011 which was the same dividend as the first half of 2010. The dividend was paid on June 7 to shareholders of record as of June 1. Growth in net interest income was the primary reason for the increase in earnings as this amounted to $23.6 million for the first half of 2011 as compared to $18.8 million last year. This was due to growth in the balance sheet with more loans, investments, and deposits than a year ago, reflecting the acquisition of bank branches completed in September 2010. We continue to have positive results from the new locations in Peoria, Bloomington, Galesburg, and Quincy with increases in commercial operating loans and checking account balances in those communities.The balance sheet shows a decline in total loan balances since year-end as the growth in commercial loans has been offset by seasonal paydowns in agricultural operating loans. Our net interest income has also increased as we continue to systematically invest some of the liquidity resulting from the acquisition. At June 30, 2011, we had federal funds sold and interest bearing deposits of $172 million. With the higher level of liquidity, our net interest margin is lower than last year. The net interest margin was 3.46% for the first half of 2011 as compared with 3.74% for the first six months of 2010. We have a good opportunity to improve the margin by continuing to move some of the liquidity into higher-yielding loans and investments. Total non-interest income of $8.1 million for the first half of 2011 was higher than the $6.1 million recognized during the same period last year. Revenues from our trust, brokerage, and mortgage banking areas all increased. Also, fees received on debit and ATM transactions increased as we added customers from the new locations. Impairment charges on trust preferred securities we own were lower than last year as the level of community bank defaults slowed slightly. Operating expenses for the first half of 2011 were $21.3 million as compared to $16.5 million for the same period last year. The higher expenses reflect the personnel and operating costs for the 10 new branch locations. The Company’s effective tax rate is also higher with the increase in State of Illinois taxes this year. Economic conditions continue to remain sluggish as conditions appear to have improved slightly for some borrowers but a widespread recovery has been constrained by higher fuel prices and operating costs. We continue to see positive signs related to our level of past due and non-performing loans. Total loans past due 30 days or more have declined and at June 30, 2011 amounted to 1.09% of loans as compared to 1.19% of loans at December 31, 2010. Our total non-performing assets (non-performing loans and other real estate owned) have also declined from $16.6 million or 1.13% of total assets at December 31, 2010 to $15.3 million or 1.01% of total assets at June 30, 2011. Provision expense thus far in 2011 was $1,856,000 as compared with $1,843,000 for the first half of last year. Our year-to-date net charge-offs were $1,554,000 as compared with $1,240,000 for the first six months of 2010. Our coverage ratio, or total loan loss reserve to non-accrual loans, of 104% remains strong when compared to our peer banks. We will continue to monitor these non-performing assets closely. In February, we strengthened our capital position with our planned convertible preferred stock issuance. Thus far, we have issued $19.25 million of preferred stock with $8.25 million more expected to be issued following regulatory approval. At June 30, 2011, our Tier 1 Capital ratio was 13.92% which is well in excess of the regulatory minimums to be considered well-capitalized. The offering not only improves our already strong capital position but puts First Mid in a position to respond to opportunities that may lie ahead. I mentioned in the last communication that our operating environment in 2011 will likely remain difficult. High levels of unemployment continue to hurt the economic recovery and the recent turmoil over the debt-ceiling and possible downgrades in ratings of U.S. and U.S. agency securities is cause for concern. That said, I remain optimistic about First Mid’s future given our strong balance sheet and experienced management team. Thank you for your continued support of First Mid-Illinois Bancshares, Inc. Very Truly Yours, /s/ William S. Rowland William S. Rowland Chairman and Chief Executive Officer July 28, 2011 First Mid-Illinois Bancshares, Inc. 1515 Charleston Avenue Mattoon, Illinois 61938 217-234-7454 www.firstmid.com CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) Jun Dec 31 Assets Cash and due from banks $ $ Federal funds sold and other interest-bearing deposits Certificates of deposit investments Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (estimated fair value of $51 at June 30, 2011 and $53 at December 31, 2010, respectively) 50 50 Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Goodwill, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ $ Interest bearing Total deposits Repurchase agreements with customers Other borrowings Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity: Preferred stock (no par value, authorized 1,000,000 shares; issued 8,777 shares in 2011 and 4,927 shares in 2010) Common stock ($4 par value; authorized 18,000,000 shares; issued 7,528,199 shares in 2011 and 7,477,132 shares in 2010) Additional paid-in capital Retained earnings Deferred compensation Accumulated other comprehensive income (loss) ) Treasury stock at cost, 1,492,256 shares in 2011 and 1,418,456 in 2010 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands) (unaudited) For the period ended June 30, Interest income: Interest and fees on loans $ $ Interest on investment securities Interest on certificates of deposit 40 62 Interest on federal funds sold & other deposits 67 Total interest income Interest expense: Interest on deposits Interest on repurchase agreements with customers 75 61 Interest on other borrowings Interest on subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Trust revenues Brokerage commissions Insurance commissions Services charges Securities gains (losses), net Impairment losses on securities ) ) Mortgage banking revenues ATM / debit card revenue Other Total non-interest income Non-interest expense: Salaries and employee benefits Net occupancy and equipment expense FDIC insurance Amortization of intangible assets Legal and professional expense Other Total non-interest expense Income before income taxes Income taxes Net income $ $ Per Share Information (unaudited) For the period ended Jun 30, Basic earnings per common share $ $ Diluted earnings per common share $ $ Book value per share at Jun 30 $ $ OTCBB market price of stock at Jun 30 $ $ CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (unaudited) For the period ended June 30, Balance at beginning of period $ $ Net income Dividends on preferred stock and common stock ) ) Issuance of preferred and common stock Purchase of treasury stock ) ) Deferred compensation and other adjustments 56 64 Changes in accumulated other comprehensive income Balance at end of period $ $ CONSOLIDATED CAPITAL RATIOS Threshold As of for “Well- First Mid-Illinois Bancshares, Inc. Jun 30 Capitalized” Primary Capital Measurements (unaudited): Designation Leverage ratio % 5 % Tier 1 capital to risk-weighted assets % 6 % Total capital to risk-weighted assets % 10
